Title: From John Adams to Christopher Gadsden, 16 April 1801
From: Adams, John
To: Gadsden, Christopher



My dear Friend
Stony Field April 16. 1801

I have received your favor of the 11th. of March and, with a pleasure far exceeding all my powers of Expression perceive that your friendly Sentiments for me are as kind and indulgent as they were six and twenty years ago.
I read with the Same Satisfaction your publication last fall, and with a tenderness which was almost too much for my Sensibility. While Wythe and Pendleton and McKean and Clinton and Gates and Osgood and many others I could name were arrayed in tical hostility to  Friend, Gadsden was almost the only staunch  Companion who was faithfull found.  What is the reason that so many of our old “Standbys” are infected with Jacobism? The Principles of this infernal Tribe, were surely no part of our ancient political Creed.
“Foreign Meddlers” as you properly denominate them have a Strange, a misterious influence in this Country. Is there no Pride in American Bosoms? Can their hearts endure, that Callender, Duane, Cooper and Lyon, should be the most influential Men in the Country? All Foreigners and all of degraded Characters.
It is astonishing to me that the “Tribe of Law followers” Should adopt Principles subversive of all Law: should unite with the ignorant and illiberal, against Men of understanding and Property.
The Plan of our worthy Friend John Rutledge, relative to the Admission of Strangers to the Privileges of Citizens, as you explain it was certainly prudent,...Americans will find that their own Experience will coincide with the Fxperience of all other Nations, and foreigners must be received with caution, or they will destroy all Confidence in Government.I have been well informed of the ‘frank ’ and honorable Construct    of General Pickney, at your state Election, which was conformable to the whole tenor  of his conduct through Life as far   as it had come to my knowledge.
The only Consolation I shall want, will be that of Employment. Ennui, when it  on a Man  is ps, is worse than one of our North  But the   of Agriculture and Amusement of Letters will shelter me. My greatest Grief is that I cannot return to the Bar. There I should forget in a moment that I was ever a Member of Congress a foreign Minister, or President of the United States. But I cannot speak.
I concur with you so fully in Sentiment, that I very much doubt whether in any Period of the World, so much ever happened in a dozen years to mortify the Vanity of human Nature, and to render Existence odious to Men. I know of no Phylosophy or Religion but yours which can reconcile a Man to Life.
I should envy you, the felicity of your Prospect, If I had not the Same in substance in my own View. I am approaching Sixty Six, and what is ten or Eleven years after that Age? I shall arrive soon after you, and it is my Sincere and devout Wish that We may be better acquainted and never seperated in our new Country.
To Mr. Jeffersons Administration I wish Prosperity and Felicity: But the Commencement of it, is too strongly infected with the Spirit of Party to give much Encouragement to Men who are merely national.
Accept my dear Sir a Repetition of Assurances of / a warm Affection a sincere friendship and / a high Esteem from

John Adams